Exhibit 1 Joint Filing Agreement In accordance with Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the Common Stock, par value $0.01, of The Talbots, Inc. and further agree that this Joint Filing Agreement be included as an Exhibit to such joint filings. In evidence thereof, the undersigned, being duly authorized, have executed this Joint Filing Agreement this16th day of April, 2010. By: /s/ Joseph R. Perella Name: Joseph R. Perella PERELLA WEINBERG PARTNERS ACQUISITION LP, by PWP Acquisition GP LLC, its General Partner By: /s/ Gary S. Barancik Name: Gary S. Barancik Title: Authorized Signatory PWP ACQUISITION GP LLC By: /s/ Gary S. Barancik Name: Gary S. Barancik Title: Authorized Signatory PERELLA WEINBERG PARTNERS GROUP LP By: /s/ Gary S. Barancik Name: Gary S. Barancik Title: Authorized Signatory BNYH BPW HOLDINGS LLC, by Perella Weinberg Partners Acquisition LP, its sole member, by PWP Acquisition GP LLC, its General Partner By: /s/ Gary S. Barancik Name: Gary S. Barancik Title: Authorized Signatory
